Citation Nr: 0106125	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for nasopharyngeal cancer 
(claimed as cancer of the neck) for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for cancer of the neck on a direct basis 
and as due to Agent Orange exposure for the purpose of 
accrued benefits.

The Board remanded the case in August 1997.

A hearing was held on June 7, 2000, in San Juan, Puerto Rico, 
before the undersigned member of the Board who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2000) and who is rendering 
the determination in this case.

At the hearing in June 2000, the appellant thought that the 
issue on appeal was service connection for the cause of death 
of the veteran.  The Board member explained that that issue 
was not before the Board on appeal but rather only the 
accrued benefits issue.  Service connection for the cause of 
the veteran's death was denied by the RO in a July 1996 
rating decision.  Should the appellant wish to pursue a claim 
for service connection for the cause of the veteran's death, 
she must notify the RO that she wishes to reopen her claim, 
and she should submit new and material evidence to reopen 
that claim to the RO.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156 (2000).



REMAND

Evidence of record reveals that there is still confusion in 
this case since the Board's August 1997 remand order about 
who is serving as the appellant's representative.  In 
addition, statements from the appellant as well as statements 
before the Board at the hearing conducted in June 2000 
indicate that there may be some confusion about the issue 
that is presently before the Board on appeal.  Only the 
appellant can clarify whom she wishes to represent her in 
this matter, and therefore this case must be remanded again 
to provide the appellant an opportunity to establish a 
representative in this case.

The Board notes that the only issue presently on appeal is 
service connection for nasopharyngeal cancer (claimed as 
cancer of the neck) for the purpose of accrued benefits.  As 
noted above in the Introduction, a claim for service 
connection for the cause of the veteran's death was denied by 
the RO in July 1996 and was not appealed to the Board.

Accrued benefits are periodic monetary benefits to which a 
veteran was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000(a)(1)(i) (2000).  The accrued benefits claim in this 
case is derived from a claim for service connection for 
cancer of the neck due to Agent Orange exposure that the 
veteran had filed in July 1994 before his death in August 
1994.  The veteran's claim had not been adjudicated and was 
still pending at the time of his death.

The accrued benefits claim was adjudicated by the RO because 
in September 1994 the appellant, widow of the veteran, 
submitted VA Form 21-534, Application for 


Dependency and Indemnity Compensation (DIC), Death Pension, 
and Accrued Benefits by a Surviving Spouse or Child.  On that 
form, the appellant checked "no" in a box after the 
question, "Are you claiming that the cause of death of the 
veteran was due to service?"  Because the appellant was not 
claiming that the cause of the veteran's death was due to 
service, the RO did not adjudicate a claim for DIC which is a 
benefit that is paid to a surviving spouse where the cause of 
the veteran's death is service-connected.

Because it was clear from the application form that the 
appellant was not claiming service connection for the cause 
of death of the veteran, the RO construed the claim only as 
one for death pension and for accrued benefits.  Therefore, 
in response to the claim filed by the appellant in September 
1994, the RO did two things.  First, it notified the 
appellant by a letter dated in October 1994 that it could not 
grant her claim for death pension because her annual income 
exceeded the maximum annual rate authorized by law for 
eligibility for death pension.  The appellant did not appeal 
this decision.  Second, in November 1994, the RO adjudicated 
the claim for service connection for cancer of the neck for 
the purpose of accrued benefits.  The appellant appealed this 
decision by filing a notice of disagreement in January 1995 
and a substantive appeal in May 1995 in response to a 
statement of the case issued by the RO in April 1995.

In September 1994, the RO also received a separate 
application from the appellant for burial benefits.  That 
claim was granted in June 1996.

In her January 1995 notice of disagreement with the denial of 
accrued benefits, the appellant stated that she disagreed 
with the RO's statement of the issue as service connection 
for cancer of the neck.  She stated that the veteran "died 
of cancer but it was not of neck cancer."  In this regard, 
the Board notes that the RO phrased the issue as service 
connection for cancer of the neck because that is how the 
claim was phrased on the veteran's July 1994 application 
form.  However, medical evidence in 


the file shows that the veteran had nasopharyngeal carcinoma, 
and the RO noted this parenthetically in the November 1994 
rating decision as "cancer of neck (claimed) 
(nasopharyngeal)".  The RO phrased the issue in the 
statement of the case as "service connection for 
nasopharyngeal carcinoma, either as directly due to service 
or as secondary to Agent Orange exposure."

In the notice of disagreement and the May 1995 VA Form 9 
substantive appeal, the appellant requested a hearing before 
a VA hearing officer.  The RO scheduled a hearing for July 
1995 which was subsequently postponed, and a new hearing was 
scheduled for October 1995.  On the date of the October 
hearing, the appellant's representative requested that the 
hearing be rescheduled, and the RO set a new hearing date for 
March 1996.  The March 1996 hearing was postponed because the 
appellant's representative was sick.  A new hearing date was 
set for June 1996, and this hearing was canceled by the 
appellant in a statement received by the RO in June 1996.

In the June 1996 statement, the appellant also claimed 
service connection for the cause of the veteran's death from 
cancer due to Agent Orange exposure.  A month later, in July 
1996, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death as a result 
of exposure to herbicides including Agent Orange.  The 
appellant was notified of this decision in July 1996 and 
provided with a copy of the rating decision.

An unsigned VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated in August 1996, is of 
record and indicates that the appellant's representative did 
not complete the form within the time allowed for completion.  
Another unsigned copy of this form is of record, dated in 
October 1996, which indicates that the appellant's 
representative was not available for signature.  In October 
1996, the RO sent the appellant a letter, with a copy to her 
representative, 


informing her that her case was being certified to the Board 
for disposition and notifying her of her due process rights 
at this stage of the proceedings.

In December 1996, the Board received a letter from the 
appellant's representative, Vietnam Veterans of America 
(VVA), requesting that that organization be removed as the 
appellant's representative.  In May 1997, the Board received 
another letter from VVA informing the Board that it had 
attempted to notify the appellant of its action to remove 
itself as her representative in writing, return receipt 
requested, but that it had never received "the green 
card/receipt."  The Board construed this correspondence as a 
motion to withdraw as the appellant's representative and, by 
a letter dated in June 1997, the Board granted the motion for 
good cause shown.  A copy of the Board's letter was sent to 
the appellant.

In July 1997, the Board wrote to the appellant to give her 
the opportunity to appoint a representative and sent her 
appropriate forms in this regard for appointing a service 
organization or an agent or private attorney.  In a 
statement, dated in July 1997, the appellant requested that 
her case be remanded to the RO where she would decide whether 
to continue with her claim or to request a hearing before a 
traveling member of the Board ("Travel Board" hearing).  
She stated that she would find a representative when her 
claims file arrived back at the RO.  The appellant did not 
complete the forms sent to her to appoint a representative.

In August 1997, the Board remanded the case to the RO with 
instructions to write to the appellant to ask her to clarify 
whether she wished to continue with her appeal and, if so, to 
clarify the matter of her representative.  In the 
Introduction to the remand order, the Board noted that "the 
appellant is seeking to establish entitlement to service 
connection for the cause of the veteran's death and burial 
benefits."  The Board stated that the RO had not addressed 
those claims and referred them to the RO for appropriate 
action.



However, as noted above, the RO had adjudicated the claim for 
service connection for the cause of death of the veteran and 
had notified the appellant of the denial of that claim in 
July 1996.  The RO also had granted burial benefits, as a 
letter dated June 1996 is now in the claims file showing that 
the RO had addressed that claim.  However, this letter is 
positioned in the claims file on top of the Board's August 
1997 remand order, suggesting that perhaps it was not in the 
file in August 1997 when the Board remanded the case.

In September 1997, the RO received a statement from the 
appellant that she wished to continue her appeal and to be 
scheduled for a Travel Board hearing.  In October 1997, the 
RO wrote to the appellant and asked her to clarify the 
matters that it had been instructed to have her clarify in 
the Board's remand order.  The RO also placed the appellant's 
name on the hearing docket for a Travel Board hearing.  In 
October 1997, the RO received another statement from the 
appellant in which she again indicated that she wished to 
continue her appeal and that she wanted to be scheduled for a 
Travel Board hearing.  She stated that she would submit the 
form designating a representative when she received the 
"hearing notification."  She also stated her belief that 
the cancer that caused the veteran's death was due to Agent 
Orange exposure.

In June 2000, the RO received a request, on behalf of the 
appellant, from the National Veterans Legal Service Program 
(NVLSP), pursuant to the Freedom of Information Act, for a 
copy of the documents in the veteran's claims file.  The 
appellant had signed a privacy act waiver submitted with this 
request in August 1999.  In June 2000, the RO responded to 
this request by sending NVLSP the documents requested.  There 
is no document in the claims file showing that the appellant 
has appointed NVLSP to represent her.  In June 2000, the RO 
sent the appellant a letter notifying her that her case was 
being returned to the Board.



In June 2000, the appellant testified before the Board at a 
Travel Board hearing.  The appellant's representative at the 
hearing was from VVA.  However, in November 2000, the Board 
received a letter from VVA stating that the local VVA 
representative represented the appellant at the hearing 
because of a "miscommunication" and that the organization's 
motion to withdraw its power of attorney had been granted by 
the Board prior to the hearing having been held and that 
"[w]ithout a valid power of attorney filed, this 
representation was not effective . . . ."

At the hearing in June 2000, the appellant thought that the 
issue on appeal was service connection for the cause of death 
of the veteran.  The Board member explained that that issue 
was not before the Board on appeal but rather only the 
accrued benefits issue.  Although the two claims involve an 
underlying question that is similar in this case -- i.e., 
whether the veteran's nasopharyngeal cancer was a 
service-connected disability -- the two claims are different 
in that an allowance of the claim for accrued benefits will 
result in payment to the appellant only of sums due and 
unpaid to the veteran during his lifetime whereas an 
allowance of service connection for the cause of the 
veteran's death would result in the payment to the appellant 
of DIC.  As a practical matter in this case, the claims 
involve the development of similar evidence in order to 
determine whether the nasopharyngeal cancer was a 
service-connected disability.

However, the only claim appealed to the Board was the accrued 
benefits claim, and therefore, the Board does not have 
jurisdiction of -- i.e., the power or the legal authority to 
act on -- any other claim.  Should the appellant wish to 
pursue a claim for service connection for the cause of the 
veteran's death for the purpose of obtaining DIC, she must 
notify the RO that she wishes to reopen her claim and she 
should submit new and material evidence to reopen that claim 
which the RO denied in a July 1996 final rating decision.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(2000).

In addition, at the June 2000 hearing, the appellant 
testified that she had tried to obtain the complete medical 
records from the last period of hospitalization of the 
veteran from the VAMC but had been unsuccessful in doing so.  
She requested that the RO attempt to obtain the records in 
fulfillment of VA's statutory duty to assist the claimant.

Concerning the statutory duty to assist, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 1747 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to 


issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
clarify whether she desires 
representation in pursuing this appeal 
and, if so, what organization she wishes 
to represent her.  The RO should also 
provide her with the appropriate forms 
with which to appoint a representative.

2.  The RO should obtain the complete 
medical records pertaining to the period 
of hospitalization of the veteran at the 
VAMC from July 1994 to the date of his 
death on August 30, 1994.

3.  The RO should ask the appellant 
whether the veteran was treated at any 
other time for nasopharyngeal cancer at 
the VAMC or any other government or 
private facility, and, if so, the RO 
should obtain all such treatment records, 
obtaining the necessary "release-of-
information" forms where necessary from 
the appellant in order to obtain private 
medical records, if any.

4.  The RO should arrange for a VA 
physician to review all the medical 
evidence in the case including the 
service medical records.  The physician 
should express opinions on the following 
matters, providing a complete rationale 
for all opinions expressed in the 
consultation report:

a.)  Is there any relationship or 
connection between the nasopharyngeal 
carcinoma shown as the primary diagnosis 
on the July-August 1994 VAMC discharge 
summary and any disease or injury in 
service as shown by the service medical 
records?

b.)  When was the likely time of onset of 
the nasopharyngeal carcinoma?  If this 
question cannot be answered with 
specificity, the doctor should state the 
approximate time of onset for the cancer 
based on review of the available medical 
evidence in this case.

c.)  Where was the primary site of the 
carcinoma?  In other words, did the 
cancer begin in the nasopharyngeal area 
or did it metastasize to that site from 
another primary site and, if so, where 
was that primary site?

d.)  Is there any evidence in this case 
that the veteran had cancer of the lung, 
bronchus, larynx, or trachea?  If so, was 
cancer in any of these areas the primary 
site of the cancer or had the cancer 
metastasized to any of these areas from 
another primary site and, if so, what was 
that primary site?

If any of these questions cannot be 
answered with medical certainty, the 
physician should express the opinions in 
terms of probability, e.g., "Based on 
the available medical evidence in this 
case, it was most 


likely (or "likely" or "unlikely") 
that the primary site of the cancer 
was . . . ."  The physician should 
provide a complete rationale for all 
opinions expressed, referring in the 
consultation report to certain portions 
of the medical reports in this case that 
are particularly relevant to the opinion 
or that support the opinion and 
explaining the nature of the disease of 
nasopharyngeal cancer, if relevant to the 
physician's opinion, in terms that can be 
understood by laypersons.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
consultation report.  If it does not 
include fully detailed and adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 


the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

